TERMINATION AGREEMENT


This Termination Agreement (“Termination Agreement”), dated as of February 9,
2010, by and between Noble Medical Technologies, Inc., a Delaware corporation
(“Noble”) and GoldSail Shipping Corporation, a Marshall Islands corporation (the
“Company”) terminates that certain Agreement and Plan of Merger, dated as of May
5, 2009 (the “Merger Agreement”) by and among Noble, the Company and Noble
Merger Corp., a Delaware corporation and a wholly-owned subsidiary of the
Company (“Merger Sub”).  Capitalized terms used herein and not defined shall
have the meanings ascribed to them in the Merger Agreement.
 
WHEREAS, Noble, the Company and Merger Sub have heretofore entered into the
Merger Agreement; and
 
WHEREAS, Noble and the Company desire to terminate the Merger Agreement pursuant
to Section 7.1(a) thereunder.
 
NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Termination Agreement and the benefit to all of the parties hereto, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.  Noble and the Company hereby agree that all of the terms and provisions of
the Merger Agreement are terminated and of no further force or effect as of the
date first set forth above.
 
2.  This Termination Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to the conflict
of law principles thereof.
 
3.  This Termination Agreement may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be executed and delivered as of the date first written above.
 

  NOBLE MEDICAL TECHNOLOGIES, INC.          
 
By:
/s/ George Elliott       Name: George Elliott       Title: Chief Executive
Officer,       President, Secretary                     GOLDSAIL SHIIPPING
CORPORATION            
By:
/s/ George Elliott       Name: George Elliott       Title: Chairman and Chief
Executive Officer  

 

--------------------------------------------------------------------------------

